DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 5, Figures 17-23, claims 1, 4-6, 9-11, 14, 16, 17, 21, 22, 24 and 25, in the reply filed on July 24, 2020 is acknowledged.
Claims 12, 23 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 24, 2020.
Claim Objections
Claims 6, 14, 16 and 17 are objected to because of the following informalities: 
In claim 6 (line 17) “a first platform” should recite --the first platform--.
In claim 14 (line 11) “the board” should recite --the first board--.
In claim 14 (line 16) “the board” should recite --the first board--.
In claim 16 (line 11) “the board” should recite --the first board--.
In claim 16 (line 16) “a first platform” should recite --the first platform--.
In claim 17 (line 3) “and resilient arm” should recite --and arm--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-6, 9-11, 14, 16, 17, 21, 22, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (lines 12-13) recites “a board engagement element including at least one of a first platform and an arm configured to engage a portion of the first board”.
Examiner notes that the elected embodiment, shown in Figures 17-23, clearly discloses that arm 444, which projects from first platform 443, engages first board 101; not first platform 443.  Accordingly, such limitations are inaccurate and misdescriptive.  Claims 21 and 22 depend from claim 1 and are likewise rejected as being indefinite.
In order to overcome such rejection under 35 USC 112, claim 1 (lines 12-19) should be amended to recite --a board engagement element including a first platform and an arm… such that the first platform and arm cooperate with the grip element to secure the spacer block adjacent a first side surface of the first board, wherein the fastener unit is operable in a clamping mode in which the arm engages an upper surface of the first board… such that the first platform and arm cooperate with the grip element to secure the fastener unit adjacent the first side surface of the board--. 
Claim 4 (lines 12-13), claim 5 (lines 13-14), claim 6 (lines 12-13) and claim 9 (lines 12-13) each recite “a board engagement element including at least one of a first platform and an arm configured to engage a portion of the first board”.
Examiner notes that the elected embodiment, shown in Figures 17-23, clearly discloses that arm 444, which projects from first platform 443, engages first board 101; 443.  Accordingly, such limitations are inaccurate and misdescriptive.  Claims 10 and 11 depend from claim 9 and are likewise rejected as being indefinite.   
In order to overcome such rejection under 35 USC 112, claim 4 (lines 12-15), claim 5 (lines 13-16), claim 6 (lines 12-15) and claim 9 (lines 12-15) should each be amended to recite --a board engagement element including a first platform and an arm… such that the first platform and arm cooperate with the grip element to secure the spacer block adjacent a first side surface of the first board--. 
Claim 14 (lines 10-11) recites “a board engagement element including at least one of a first platform and an arm configured to engage an upper surface of the [first] board”.
Examiner notes that the elected embodiment, shown in Figures 17-23, clearly discloses that arm 444, which projects from first platform 443, engages first board 101; not first platform 443.  Accordingly, such limitations are inaccurate and misdescriptive.  Claims 24 and 25 depend from claim 14 and are likewise rejected as being indefinite.   
In order to overcome such rejection under 35 USC 112, claim 14 (lines 10-16) should be amended to recite --a board engagement element including a first platform and an arm… such that the first platform and arm cooperate with the grip element to secure the spacer block adjacent a first side surface of the first board… wherein the arm and the grip upper surface are configured to clamp the first board between the upper surface of the board and the first groove--. 
Claim 16 (lines 10-11) recites “a board engagement element including at least one of a first platform and an arm configured to engage an upper surface of the [first] board”.
444, which projects from first platform 443, engages first board 101; not first platform 443.  Accordingly, such limitations are inaccurate and misdescriptive.  Claim 17 depends from claim 16 and is likewise rejected as being indefinite.   
In order to overcome such rejection under 35 USC 112, claim 16 (lines 10-13) should be amended to recite --a board engagement element including a first platform and an arm… such that the first platform and arm cooperate with the grip element to secure the spacer block adjacent a first side surface of the first board--. 

Claims 1, 4-6, 9-11, 14, 16, 17, 21, 22, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships which render the claims indefinite are as follows:
Claim 1 (lines 12-15), claim 4 (lines 12-15) and claim 5 (lines 13-16) each recite “a board engagement element including at least one of a first platform and an arm configured to engage a portion of the first board… such that the at least one of a first platform and an arm cooperate with the grip element to secure the spacer block adjacent a first side surface of the first board”.
Claim 1, claim 4 and claim 5 each fail to recite any limitations which enable one to properly determine how the arm structurally engages the first platform, nor how the first platform and arm structurally engage the spacer block and fastener in order to 
Claim 6 (lines 12-15) recites “a board engagement element including at least one of a first platform and an arm configured to engage a portion of the first board… such that the at least one of a first platform and an arm cooperate with the grip element to secure the spacer block adjacent a first side surface of the first board”.
Claim 6 fails to recite any limitations which enable one to properly determine how the arm structurally engages the first platform in order to “secure the spacer block adjacent a first side surface of the first board”.  
Claim 9 (lines 12-15) recites “a board engagement element including at least one of a first platform and an arm configured to engage a portion of the first board… such that the at least one of a first platform and an arm cooperate with the grip element to secure the spacer block adjacent a first side surface of the first board”.
Claim 9 fails to recite any limitations which enable one to properly determine how the arm structurally engages the first platform, nor how the first platform and arm structurally engage the fastener in order to “secure the spacer block adjacent a first side surface of the first board”.  Claims 10 and 11 depend from claim 9 and are likewise rejected as being indefinite.  
Claim 14 (lines 10-113) recites “a board engagement element including at least one of a first platform and an arm configured to engage an upper of the [first] board… such that the at least one of a first platform and an arm cooperate with the grip element to secure the spacer block adjacent a first side surface of the first board”.

Claim 16 (lines 10-113) recites “a board engagement element including at least one of a first platform and an arm configured to engage an upper of the [first] board… such that the at least one of a first platform and an arm cooperate with the grip element to secure the spacer block adjacent a first side surface of the first board”.
Claim 16 fails to recite any limitations which enable one to properly determine how the arm structurally engages the first platform, nor how the first platform and arm structurally engage the fastener in order to “secure the spacer block adjacent a first side surface of the first board”.  Claim 17 depends from claim 16 and is likewise rejected as being indefinite.  
Allowable Subject Matter
Claims 2, 6, 9, 11 and 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1 as best understood, Snell et al. (US 2010/0257806) discloses the claimed fastener unit with the exception of the board engagement element including a projecting therefrom configured to engage a portion of the first board, distal from the first groove, such that the first platform and arm cooperate with the grip element to secure the spacer block adjacent a first side surface of the first board, wherein the fastener unit is operable in a clamping mode in which the arm engages an upper surface of the first board, distal from the first groove, while the grip upper surface engages a groove wall such that the at least one of a first platform and an arm cooperate with the grip element to secure the fastener unit adjacent the first side surface of the board.
As to claims 4 and 5 as best understood, Snell et al. discloses the claimed fastener unit with the exception of the board engagement element including a first platform and an arm projecting therefrom configured to engage a portion of the first board, distal from the first groove, such that the first platform and arm cooperate with the grip element to secure the spacer block adjacent a first side surface of the first board before a second board is placed adjacent the first board.
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art at the time the invention was made to modify the fastener unit disclosed by Snell et al. to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

05/17/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619